As required by statute, we have examined every exception appearing in the record, and, without entering into a detailed discussion, we simply say that each ruling of the court as noted in the transcript was free from error.
The homicide was the result of a mutual rencounter between two young men who had formerly been friends, and perhaps but for the addition of too much whisky this unfortunate homicide would never have happened; be that as it may, the defendant admitted the cutting, and the evidence, without dispute, disclosed the fact that death ensued from its effect. The defense was self-defense, and based upon that plea the defendant requested several written charges which were refused. Refused charge 7 omits the doctrine of freedom from fault and retreat. The same is true of refused charge 8; the same is true of refused charge 9, as was also the case as to refused charge 10.
Refused charge 1, being the general affirmative charge, was properly refused because the evidence was in conflict.
We find no error in the record, and the judgment is affirmed.
Affirmed.